Citation Nr: 1630793	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-02 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for joint pain, to include as due
to an undiagnosed illness.

2. Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

3. Entitlement to service connection for seizures, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

5. Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

6. Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

7. Entitlement to service connection for a disability manifest with loss of balance, to include as due to an undiagnosed illness.

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection for a disability manifest with loss of concentration, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1975 and from January 1991 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing in September 2015 but did not appear for the hearing and has not contacted the VA to offer good cause for his failure to appear or to request that the hearing be rescheduled.

The issue of entitlement to service connection for a disability manifested by joint pain, a disability manifested by muscle pain and a disability manifested with loss of concentration, to include as due to an undiagnosed illness, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The veteran's diagnosed seizure disorder did not onset in service and is not related to his service.

3.  The Veteran's cellulitis resolved prior to his claim for service connection for a skin condition.

4. There are no objective indications that the Veteran has a current chronic skin disability.

5. The Veteran's diagnosed sleep apnea did not onset in service and is not related to his service.

6. The Veteran's diagnosed hypertension did not onset in service and is not related to his service.

7. The Veteran's loss of balance is attributable to his seizure disorder, rheumatoid arthritis, and hallux valgus and hammer toes, none of which onset in service or are related to his service.

8. The Veteran's hearing loss was incurred in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).

2. The criteria for service connection for seizures, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).

3. The criteria for service connection for a skin condition, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).

4. The criteria for service connection for sleep apnea, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).

5. The criteria for service connection for hypertension, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).

6. The criteria for service connection for loss of balance, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).

7. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Legal Authority

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  
38 C.F.R. § 3.310 (2015).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Additionally, where a veteran served ninety days or more of active service, service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, arthritis, and sensorineural hearing loss (as an organic disease of the nervous system), if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

As discussed further below, the Veteran has been diagnosed with hypertension and bilateral sensorineural hearing loss.

Service connection may also be established under 38 C.F.R. § 3.303(b) for the chronic diseases listed under  38 C.F.R. § 3.309(a), including cardiovascular-renal disease and sensorineural hearing loss.   Under 38 C.F.R. § 3.303(b), where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b) (2014).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

Additionally, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, presumptive service connection for a qualifying chronic disability may also be established under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. 
§ 3.317(a)(5) (2015); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection Analysis

Seizures

Medical evidence of record shows the Veteran has had two seizures, one in 1996 and one in 1997.  Records indicate the seizure was first diagnosed as a generalized atonic clonic seizure.  He has reported that he has not had a seizure since 1997 and records show he is no longer taking medication for the condition.

The Board finds that the Veteran does not have a qualifying chronic disability, including resulting from an undiagnosed illness or chronic multisymptom illness such that service connection may be presumed under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In this case, the Veteran's condition has been diagnosed as a seizure disorder; therefore, there is no undiagnosed condition that warrants presumptive service connection analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provides compensation for qualifying chronic disability of undiagnosed illness or medically unexplained chronic multisymptom illnesses.  The Board acknowledges that the cause of the Veteran's seizure disorder has not been definitively identified.  However, a chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Board also finds that the evidence does not support that the Veteran's seizure disorder is related to service.  His two seizures both occurred after his separation from service and there is no competent evidence suggesting a nexus between the condition any his service.  The Veteran, a lay person, has only generally stated that he believes his seizures were caused by his Gulf War service.  The Board does not doubt the sincerity of his belief, but finds that his lay opinion is not competent or probative evidence supporting his claim as he does not have the education, training, or experience to opine as to the etiology of such a complex condition as a seizure disorder.

Therefore, the Board finds that a preponderance of the evidence is against service connection for a seizure disorder, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Skin condition

The Veteran has claimed service connection for a skin condition, citing both an incidence of cellulitis and bumps on his tailbone.

In a December 2009 statement the Veteran stated that in the mid-1990s he had a severe case of cellulitis that resolved.  At his March 2010 VA examination the Veteran reported that in 1995 he was diagnosed with cellulitis which resolved and has not recurred.  On examination his skin was normal.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, while the Board acknowledges the Veteran's case of cellulitis, the evidence, including the Veteran's own statements, are that the condition occurred once and resolved approximately 20 years ago.  Therefore it does not constitute a present disability that may be service connected.

Also in his December 2009 statement, the Veteran stated that two to three times per year for four to five days he gets approximately six raised bumps on his upper buttocks area.  At his March 2010 VA examination the Veteran described the bumps as skin tags or cysts that he says first appeared in 1997 and have reappeared once or twice a year since then.  He reported they resolve without medical intervention.

A review of the Veteran's medical records show treatment for skin tags on his chin, sternal area, and neck line; seborrheic keratotic lesions on the anterior chest wall, and a cutaneous horn on the back in 2002.  A 1977 service medical examination noted the Veteran had a skin rash treated by private physician in September 1977.  No other records indicate treatment for or a diagnosis of any skin condition.

The Board acknowledges the Veteran's report of recurring skin bumps but notes that the Veteran's own report of the condition is the only evidence of record as to its existence.  While the Veteran is competent to report readily observable symptoms such as skin bumps, the regulations require that there be objective indications of a chronic undiagnosed illness.  Therefore, service connection may not be granted for the claimed skin condition as an undiagnosed illness.

Service connection may also not be granted on a direct basis as the evidence does not show that the Veteran has been diagnosed with a skin condition manifest with bumps nor that any such condition is related to his service.  The Veteran has reported that the condition began in 1997, after his separation from service, and the record does not indicate any nexus to his service.  The Veteran, a lay person, has only generally stated that he believes his skin condition was caused by his Gulf War service.  The Board does not doubt the sincerity of his belief, but finds that his lay opinion is not competent or probative evidence supporting his claim as he does not have the education, training, or experience to diagnose or opine as to the etiology of his claimed condition, which he has generally only identified as bumps.

Based on the forgoing, a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Sleep apnea

The Veteran has claimed service connection for sleep apnea.

A 2002 letter from a private sleep clinic indicates that the Veteran was referred for a sleep study but the clinic was unable to contact him.  Private treatment records reflect that the Veteran sought treatment for fatigue in July 2005.  He reported recurrent nasal obstruction for the past year, including problems sleeping, loud snoring, and episodes of apnea.  Records indicate a diagnosis of deviated nasal septum and possible obstructive sleep apnea with a sleep study ordered.  Although a sleep study from that date is not of record, private treatment records reflect that by January 2006 he had a diagnosis of obstructive sleep apnea and was using a continuous positive airway pressure machine (CPAP).

As the Veteran's condition has been diagnosed as a sleep apnea, there is no undiagnosed condition that warrants presumptive service connection analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provides compensation for qualifying chronic disability of undiagnosed illness or medically unexplained chronic multisymptom illnesses.  

The Board further finds that the evidence does not support that the Veteran's diagnosed sleep apnea is related to his service.  The Veteran has not contended, and the evidence does not reflect that the condition onset during his service.  He denied frequent trouble sleeping on service reports of medical history, including most recently in 1993.  Treatment records indicate he first sought treatment and was suspected to have sleep apnea a decade after his separation from service.

The Veteran has made no specific allegation that his sleep apnea was caused by his service, and the record does not so reflect.  To the extent that the Veteran has made such a generalized claim, the Board finds that as a lay person he is not competent to opine as to the etiology of such a condition as sleep apnea.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Hypertension

The Veteran has claimed service connection for hypertension.

In a December 2009 statement the Veteran indicated that he did not know how long he has had hypertension.  Private treatment records indicate a diagnosis of high blood pressure in 1999.  A 2001 record indicates he developed hypertension shortly after he began taking medication for his seizure disorder.

The Veteran's service treatment records do not indicate that the condition began in service.  The Veteran denied having high or low blood pressure on reports of medical history throughout service.  On service examination in 1974 he had a blood pressure of 118/78, in 1975 he had a blood pressure of 110/76, in 1977 he had a blood pressure of 112/80, in 1985 he had a blood pressure of 130/90, in 1989 he had a blood pressure of 129/70, in 1993 he had a blood pressure of 104/80.

The evidence further does not support that his hypertension was caused by his service.  To the extent that the Veteran himself as so alleged, the Board finds that as a lay person he is not competent to opine as to the etiology of hypertension.  An opinion as to the etiology of the hypertension would require knowledge of the complexities of the cardiovascular system and the various causes of hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  See Jandreau, 492 F 3d 1372.

As hypertension is a diagnosed condition there is no undiagnosed condition that warrants presumptive service connection analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provides compensation for qualifying chronic disability of undiagnosed illness or medically unexplained chronic multisymptom illnesses.  

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Loss of Balance

The Veteran has claimed he has loss of balance as a result of an undiagnosed illness.

In a November 2009 statement the Veteran reported intermittent problems maintaining his balance since 1996.  In a May 2010 statement the Veteran stated the he has experienced a decline in his sense of balance since the Gulf War.  

On VA examination in March 2010 the examiner noted that the Veteran had somewhat mild imbalance on Romberg test that is most likely vascular in etiology and not rare at his age of 59.  The examiner noted the Veteran's heel to toe walk was very unsteady due to mild imbalance and severe hallux valgus with hammer toes deformity of both feet.

The Veteran was afforded another VA examination in February 2011.  The examination report indicates that the Veteran reported he had two seizures where he lost balance and consciousness in the 1990s and has not had further seizures or loss of balance since 1997.  On examination the Veteran had mild unsteadiness with heel-to-toe walk, Romberg, toe walk, and heel walk due to reported ongoing foot pain due to rheumatoid arthritis and severe hallux valgus.  He did not lose his balance during physical testing.  The examiner acknowledged the Veteran reported sometimes feeling unsteady, attributing it to rheumatoid arthritis and foot pain due to hallux valgus and toe deformities.  

The Board finds that the Veteran does not have a qualifying chronic disability, including resulting from an undiagnosed illness or chronic multisymptom illness such that service connection may be presumed under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In this case, the Veteran's reported loss of balance has been diagnosed as being due to seizures in 1996 and 1997, rheumatoid arthritis, and hallux valgus and toe deformities; therefore, there is no undiagnosed condition that warrants presumptive service connection analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provides compensation for qualifying chronic disability of undiagnosed illness or medically unexplained chronic multisymptom illnesses.  The Board acknowledges the Veteran's own opinion that his reported loss of balance is due to an undiagnosed illness but finds the opinion of the VA examiners to be more probative.  As a lay person the Veteran does not have the education, training, or experience to determine the etiology of his loss of balance.  The examiners, who listed to the Veteran's assertions as well as performed a physical examination of the Veteran, attributed the symptom to known diagnoses.

Further, as discussed above, the Board finds that service connection is not warranted for a seizure disorder or rheumatoid arthritis.  The Board further finds that a preponderance of the evidence is against service connection for the Veteran's hallux valgus and hammer toes.  Service treatment records do not reflect a diagnosis of either condition, the Veteran's lower extremities were normal on examination in service, and he denied foot trouble on reports of medical examination during service.  The Veteran has not contended and the evidence does not support that the conditions either onset during or are otherwise related to service.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for loss of balance, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Hearing Loss

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

The Veteran's July 1970 medical examination on his entrance into service included the following audiological testing showing pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15

25
LEFT
25
30
30

25

Further, a notation by the examiner on the Veteran's report of medical history in which the Veteran indicated a history of hearing loss, states that the Veteran has hearing loss due to an infection in both ears as a child.  

Although the evidence suggests that the Veteran had pre-existing hearing loss at his entrance into service, and some of the thresholds at entrance to the first period of service are elevated under Hensley, the Court has explained that if the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies. McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).

In December 1974 at his separation from service, audiological testing showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
30
LEFT
30
20
25
25
20

Thus, the evidence reflects that the Veteran was diagnosed with hearing loss in the right ear that met the criteria of 38 C.F.R. § 3.385 at the time of his separation from service.  Accordingly, service connection is granted under 38 C.F.R. § 3.309.  

The Board also finds that giving the Veteran the benefit of the doubt he should be service-connected for aggravation of his left ear hearing loss as well.  Although his left ear did not meet the criteria for hearing loss at the time of separation it did show worsening at 500 hertz based on a comparison of his entrance and separation examinations.  Additionally, the Veteran has described exposure to noise from the flight line during service.

The Veteran underwent a VA examination in February 2010 that showed current bilateral hearing loss.  The examiner opined that "there does not appear to be an aggravation of pre-service hearing loss due to the acoustic trauma of being on the flight line and working on aircraft instrumentation."  The examiner also opined that the Veteran's 10+ decibel shift from 3,000 to 8,000 hertz is more likely than not the result of the general aging process and stated that the Veteran's current hearing loss "is not significantly worse than the last screening in 1974."

The Board acknowledges the VA examiner's opinion, but finds overall the evidence is at an approximate balance.  Specifically, the Veteran has continuously reported that he was exposed to noise in service and had difficulty hearing since service.  At the time of his separation, his left ear almost met the criteria of 38 C.F.R. § 3.385 (2 findings of 25 decibels instead of 26).  Reserve records indicate that audiograms continued to reflect some findings above 20 decibels in the left ear.  

Notably, the VA examiner acceded that the Veteran experienced acoustic trauma in service, opinion that there was enough noise to damage the Veteran's auditory system to cause his tinnitus.  The examiner also opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  In sum, there was exposure to noise in service, some documented decrease in hearing of the left ear per Hensley and an assertion that the symptoms continued since service.  Thus the Board finds that giving the Veteran the benefit of the doubt he should be granted service connection for bilateral hearing loss.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in October 2009 and April 2010, prior to the initial adjudication of the claim on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in March 2010 and February 2011.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for seizures is denied.

Service connection for a skin condition is denied.

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for a disability manifest with loss of balance is denied.

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran has claimed he has loss of concentration as a result of an undiagnosed illness.

In a November 2009 statement the Veteran reported that friends, family, and co-workers have told him that he has episodes of confusion and lack of concentration.  He stated that he is not aware of when the problem started because most often he is not aware of the episodes or how long they last.  In a May 2010 statement the Veteran reported that during the episodes he feels as if he is daydreaming or staring off into space.

A friend of the Veteran submitted a statement that in approximately 1994 he witnessed the Veteran have moments of confusion and excessive fatigue while the two were working on an extended home repair project.  A co-worker also submitted a statement in which he reported that he had worked with the Veteran since December 2008 and had seen him lose concentration and struggle with words during a conversation and sometimes drift off into a trance-like state.  Finally, the Veteran's girlfriend submitted a statement in December 2009 in which she said that she has noticed a decline in the Veteran's short term memory since she began dating him in 2001.

A December 2009 private treatment record reflects that the veteran reported he has had episodes at work where he would stare off as if daydreaming.  The Veteran's physician opined that the episodes were probably related to concentration difficulties post-insomnia from CPAP intolerance.  A March 2010 note reflects that the Veteran reported doing better with a new CPAP mask that did not leak.  The Board notes that the private physician did not review the Veteran's claims file or address the evidence that the Veteran's episodes of loss of concentration preceded his diagnosis of sleep apnea.

In March 2011 the Veteran was afforded a VA mental disorders examination.  The Veteran reported the episodes had been occurring weekly to daily, currently at an unknown severity, since 1995 or 1996.  On examination the VA examiner found the Veteran to be fully oriented and his attention and memory to be within normal limits.  The examining psychologist made no diagnosis of a mental health disability.  

The examination obtained by the VA to help determine the etiology of the Veteran's reported loss of concentration was performed by a psychologist who deferred as to any general medical conditions.  Thus, the Board finds a new VA examination is needed to address the etiology of the Veteran's reported loss of concentration to obtain an opinion as to whether it is due to a medical condition, to include his sleep apnea, or whether it is an undiagnosed illness.  

Concerning the joint and muscle pain, private treatment records indicate that between 1985 and 1988 the Veteran was noted to be likely to have rhematoid arthritis, with the diagnosis clear by 1990.  At his March 2010 VA examination the Veteran reported he was diagnosed with rheumatoid arthritis in the early 1990s.  The March 2010 examination did not provide an opinion as to the relationship, if any, to the Veteran's first period of service.  Concerning the second period of service, a review of the record does not reflect an official entrance examination.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The record does include an August 1990 private doctor's note stating that the Veteran has rheumatoid arthritis.  There is no opinion as to whether the preexisting rheumatoid arthritis was clearly and unmistakably not aggravated during the second period of service.  Horn v. Shinseki, 25 Vet. App. at 235 (2012)  Accordingly, another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA medical examination to obtain an opinion as to the etiology of his claimed lack of concentration.  The examiner should discuss whether the reported episodes are related to a diagnosed medical condition, to include sleep apnea, or whether they are due to an undiagnosed illness.  If due to an undiagnosed illness, the examiner should also discuss the nature and severity of the occupational and social impairment resulting from the condition.

2. Arrange for the Veteran to undergo a VA medical examination to obtain an opinion as to the etiology of his claimed joint and muscle pain.  

After reviewing the file, the examiner should address the following:

a) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the diagnosed rheumatoid arthritis was incurred in the Veteran's first period of service from January 1971 to January 1975.  
b) Whether the preexisting rheumatoid arthritis clearly and unmistakably was not aggravated (did not increase in severity) during the second period of service from January 1991 to April 1991.  
c) If the condition was found to have increased in severity during service, then whether it is at least as likely as not (i.e., 50 percent or greater probability) that the diagnosed rheumatoid arthritis was related to the second period of service.    

A clear rationale for all opinions is required.

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


